           Case 18-10601-MFW          Doc 1773-1        Filed 11/26/18   Page 1 of 1



                                            Exhibit A

        Represented by Landau Gottfried & Berger LLP and Cross & Simon, LLC

Bill Murray and Willie Lump Lump Enterprises, Inc.

Bruce Cohen and Bruce Cohen Productions

David O. Russell and Kanzeon Corp.

David Zucker and Jerry’s Brother, Inc.

Donna Gigliotti

George Clooney and Dynamic ’88 Productions, Inc.

Grant Heslov and Good Lie, Inc.

Jon Gordon and Jon Gordon Productions, Inc.

Julia Roberts and Sabajka Productions II, Inc.

Meryl Streep

Robert De Niro and Canal Productions, Inc.

Smoke House Pictures


                                  Represented by Venable LLP

Bradley Cooper and 22nd and Indiana, Inc.



                   Represented by Jeffer Mangels Butler & Mitchell LLP

Jennifer Lawrence and Floffin, Inc.
